              Case 2:18-cr-00422-DLR Document 490 Filed 03/04/19 Page 1 of 3




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   pcambria@lglaw.com
     Erin E. McCampbell (NY 4480166, admitted pro hac vice)
 3   emccampbell@lglaw.com
 4   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
 5   Buffalo, New York 14202
     Telephone: (716) 849-1333
 6
     Facsimile: (716) 855-1580
 7
     Attorneys for Defendant Michael Lacey
 8
                            IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                             Case No. CR-18-00422-PHX-DLR

12                        Plaintiff,                  DEFENDANT LACEY’S JOINDER IN
     vs.                                              DEFENDANT BRUNST’S OPPOSITION
13
                                                      TO GOVERNMENT’S MOTION TO
14   Michael Lacey                                    DEFER DISCLOSURE OF CARL
                                                      FERRER’S JENCKS ACT STATEMENTS
15                      Defendant.                    AND OBJECTION TO IN CAMERA
16                                                    FILING OF THE SAME, AND REQUEST
                                                      FOR DISCLOSURE OF THE SAME (DOC.
17                                                    477)
18
            Defendant Michael Lacey, by and through his undersigned counsel, hereby joins in
19
     Defendant John Brunst’s Opposition to Government’s Motion to Defer Disclosure of Carl
20
     Ferrer’s Jencks Act Statements and Objection to in camera Filing of the Same, and Request for
21
     Disclosure of the Same (Doc. 477), and adopts the positions set forth in said motion as if fully
22
     set forth herein. Defendant Lacey is in agreement with the arguments made in Defendant
23
     Brunst’s opposition, and the issues raised by Defendant Brunst apply with equal force to
24
     Defendant Lacey.
25

26

27

28
      Case 2:18-cr-00422-DLR Document 490 Filed 03/04/19 Page 2 of 3




 1   RESPECTFULLY SUBMITTED this 4th day of March, 2019
 2
                            LIPSITZ GREEN SCIME CAMBRIA LLP
 3

 4                          /s/   Paul J. Cambria, Jr.
 5                                Attorneys for Defendant
                                  Michael Lacey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                   2
              Case 2:18-cr-00422-DLR Document 490 Filed 03/04/19 Page 3 of 3



                                        CERTIFICATE OF SERVICE
 1

 2            I hereby certify that on this 4th day of March 2019, I electronically transmitted a PDF version
 3   of this document to the Clerk of the Court by filing with the CM/ECF system and understand a
     copy of the filing will be emailed to the attorneys of record.
 4

 5   By: /s/ Kristina Drewery
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      3
